Exhibit 3
                                       250 Park Avenue
                                            7th Floor
                                    New York, New York 10177
                                      Phone: 212.300.5358
                                       Fax: 888.265.7054
                                     www.garbarinilaw.com

                     SUBJECT TO FRE 408 – NOTICE OF LITIGATION
                           DEMAND TO CEASE AND DESIST



                                           May 30, 2020



VIA EMAIL to < menslacrosse@tufts.edu >; < administration@tufts.edu >
and FIRST-CLASS MAIL

Tufts University
419 Boston Ave.
Medford, MA 02155

       Re:    Yesh Music, LLC adv. Tufts University (“Tufts”)

Infringer:

        I represent Yesh Music, LLC, the beneficial owner of all rights to the copyrighted recording
and composition: Anything You Synthesize (Ambient) - U.S. Copyright Registration No. SR 713-314
(the “Copyrighted Recording”). TUFTS caused to be produced a video advertisement titled “The
Season 2018 - Chapter 3: Culture” which synchronized the Copyrighted Recording without license
or authority (the “Infringing Advertisement”). TUFTS then distributed the Infringing
Advertisement to Google through YouTube to be stored on Google’s severs and publicly displayed
the Infringing Advertisement on YouTube by posting it to the Tufts Men’s Lacrosse YouTube page.
See <https://www.youtube.com/watch?v=ETr2HbRsiyc>.
GARBARINI FITZGERALD P.C.
Page 2




        The above screenshot clearly shows Tufts received prior notice of its infringement of the
Copyrighted Recording and elected to continue to infringe. TUFTS was sent a further Notice of
Infringement by email to < contact@TUFTS.com > on April 8, 2020 (the “Second Notice”).
TUFTS elected to ignore the Second Notice and continue to infringe.

        TUFTS never contacted my client for a license but elected to blatantly infringe my client’s
exclusive rights, as set forth in 17 U.S.C. § 106 and elsewhere, to copy, synchronize, distribute, and
publicly display the Copyrighted Recording. This is a clear infringement of my client’s rights, and
TUFTS’s actions easily satisfy the “reckless disregard” standard for enhanced damages as set forth
in 17 U.S.C. § 504(c). Tuft’s continued infringement after notice rises to the level of intentional
infringement.

        TUFTS also removed all of the copyright management information (“CMI”) from the
Copyrighted Recording and failed to make any attribution. This was obviously done to conceal
TUFTS’s infringement and made it nearly impossible to find the Infringing Advertisement. When
my client did finally discover the Infringing Advertisement on or about April 8, 2020, they
immediately sent a notice there was no license to TUFTS. In addition to the easily enforceable
claims of infringement, TUFTS violated the Digital Millennium Copyright Act, 17 U.S.C. § 1202
(b)(1-3).
GARBARINI FITZGERALD P.C.
Page 3




        If Tufts has any interest in a pre-litigation settlement, you must immediately cease and
desist and contact me at rgarbarini@garbarinilaw.com or at 212.300.5358. In the event I file an
action, settlement will be far more problematic. In the interim, Tufts must preserve all documents,
including emails and webpages, in their original condition, concerning this matter. Failure to do so
may result in a spoliation instruction to the jury at the trial of this action.

                                                       GARBARINI FITZGERALD P.C.

                                                     By:________________________
                                                           Richard M. Garbarini
